DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 16 16-18, 20, 23-26, and 28-32 have been amended. Claims 22, 27, and 33-35 have been cancelled. Claims 16-21, 23-26, and 28-32 are currently pending. 

Allowable Subject Matter

Claims 16-21, 23-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the known prior art of record taken alone or in combination fails to teach wherein the first internal communication link comprises: a first voltage transmitter which operates with reference to the first supply voltage domain and is adapted to receive, via the first interface, the transmit data generated by the first digital device operating in the first supply voltage domain, and to generate and output a first voltage signal for transmitting the transmit data; and a first voltage receiver which operates with reference to the second supply voltage domain and is adapted to receive the voltage signal transmitted by the first voltage transmitter, and to transmit a first digital signal for transmitting the transmit data, via the second interface, to the external communication bus second digital device operating in the second supply voltage domain.

US PGPUB 2006/0077047 discloses a CAN transceiver that converts a first power level for different transceiver nodes. No mention of a second voltage level different from a first voltage level is present.

US PGPUB 2020/0097433 discloses a first and second device coupled together with a bidirectional bus containing multiple differential transceivers using Controller Area Network protocol. No mention of a first voltage transmitter which operates with reference to the first supply voltage domain and is adapted to receive, via the first interface, the transmit data generated by the first digital device operating in the first supply voltage domain, and to generate and output a first voltage signal for transmitting the transmit data is present. 

US PGPUB 2013/0340860 discloses a vehicle subsystem node that performs communications with other vehicle subsystem nodes via a transceiver with differing voltage domains. No mention of a first voltage transmitter which operates with reference to the first supply voltage domain and is adapted to receive, via the first interface, the transmit data generated by the first digital device operating in the first supply voltage domain, and to generate and output a first voltage signal for transmitting the transmit data is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184